internal_revenue_service department of the treasury number release date index nos 2601-dollar_figure p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-129152-00 date october legend decedent daughter trust a_trust b bank a b c date date court state state statute dear this responds to a letter from your authorized representative dated date and subsequent correspondence requesting rulings regarding the income gift and generation-skipping_transfer gst tax consequences of the division and modification of two trusts facts the facts submitted and representations made are as follows decedent’s daughter daughter was born on date decedent died on date prior to date trust a and trust b are testamentary trusts created under the last will and testament of decedent will bank and daughter are co-trustees of trust a and trust b daughter is an income_beneficiary of trust a and trust b daughter has three children a b and c a b and c are income beneficiaries and contingent_remainder beneficiaries of trust a and trust b as of the date of the ruling_request daughter has no deceased children a has four living children and no deceased children b has three living children and no deceased children and c has no living children and no deceased children relevant provisions of trust a plr-129152-01 article sixth of the will provides that trust a shall continue in effect for a period of twenty-one years after the death of daughter article sixth states that one-half of the net_income of trust a or the entire net_income of trust a during any period in which no descendant of daughter is living is to be paid to daughter and that the balance of the net_income of trust a or the entire net_income of trust a if daughter is no longer living is to be divided into as many equal shares as there are children of daughter who are living at the time of division and children of daughter who are deceased at the time of division but are then survived by one or more descendants article sixth directs the trustees to apportion one share of income to each child of daughter who is living at the time of division and one share of income to the then living descendant or descendants in equal shares per stirpes of each child of daughter who is deceased at the time of division article sixth further states that the income apportioned to a child or more remote descendant of daughter shall be credited to a separate_income account designated with the name of the child or more remote descendant article sixth further states that the trustees shall from time to time use amounts out of an income account as they deem necessary or prudent for the education maintenance support or general welfare of the child or more remote descendant of daughter with respect to whom the income account was established until the child or descendant has reached years of age after which time the trustees are directed to pay over and distribute to the child or descendant from time to time such amounts out of his or her income account as he or she may request in writing article sixth directs that when trust a terminates twenty-one years after the death of daughter if one or more descendants of daughter are then living the remaining trust property is to be divided into as many equal shares as there are children of daughter who are then living and children of daughter who are deceased but are then survived by one or more descendants article sixth further provides that the trustee shall distribute free from trust one such share of such remaining trust property to each child of daughter who is then living and one such share of such remaining trust property to the then living descendants in equal portions per stirpes of each child of daughter who is then deceased article sixth directs that at daughter’s death if no descendant of daughter is then living or if at any point during the twenty-one year period after daughter’s death no descendant of daughter is living the remaining trust property is to be distributed to the heirs-at-law of decedent who are descendants of the mother of decedent as determined under state law as of the date of execution of the last will and testament of decedent relevant provisions of trust b article sixth provides that trust b shall continue in effect for a period of twenty- one years after the death of the last to survive of daughter b and c plr-129152-01 article sixth states that one-half of the net_income of trust b or the entire net_income of trust b during any period in which no descendant of daughter is living is to be paid to daughter and that the balance of the net_income of trust b or the entire net_income of trust b if daughter is no longer living is to be divided into as many equal shares as there are children of daughter who are living at the time of division and children of daughter who are deceased at the time of division but are then survived by one or more descendants article sixth directs the trustees to apportion one share of income to each child of daughter who is living at the time of division and one share of income to the then living descendant or descendants in equal shares per stirpes of each child of daughter who is deceased at the time of division article sixth further states that the income apportioned to a child or more remote descendant of daughter shall be credited to a separate_income account designated with the name of the child or more remote descendant article sixth further states that the trustees shall from time to time use amounts out of the income account as they deem necessary or prudent for the education maintenance support or general welfare of the child or more remote descendant of daughter with respect to whom the income account was established until the child or descendant has reached years of age after which time the trustees are directed to pay over and distribute to the child or descendant from time to time such amounts out of his or her income account as he or she may request in writing article sixth directs that when trust b terminates twenty-one years after the death of the last to survive of daughter b and c if one or more descendants of daughter are then living the remaining trust property is to be divided into as many equal shares as there are children of daughter who are then living and children of daughter who are then deceased but are then survived by one or more descendants article sixth further provides that the trustee shall distribute free from trust one share of the remaining trust property to each child of daughter who is then living and one share of the remaining trust property to the then living descendants in equal portions per stirpes of each child of daughter who is then deceased article sixth directs that when trust b terminates twenty-one years after the death of the last to survive of daughter b and c if no descendant of daughter is then living the remaining trust property is to be distributed to the heirs-at-law of decedent who are descendants of the mother of decedent as determined under state law as of the date of execution of the last will and testament of decedent proposed transaction daughter and bank as co-trustees of trust a and trust b propose to divide trust a into four separate trusts trust a-1 trust a-2 trust a-3 and trust a-4 and trust b into four separate trusts trust b-1 trust b-2 trust b-3 and trust b-4 in so dividing trust a and trust b daughter and bank as co-trustees will be exercising their power under state statute t o divide any trust before or after its initial funding into one or more separate trusts trust a-1 trust a-2 trust a-3 trust a-4 trust plr-129152-01 b-1 trust b-2 trust b-3 and trust b-4 may be referred to collectively as the separate trusts upon the division of trust a_trust a-1 will consist of a one-half share of what now comprises trust a and trust a-2 trust a-3 and trust a-4 will each consist of a one-sixth share of what now comprises trust a upon the division of trust b_trust b-1 will consist of a one-half share of what now comprises trust b and trust b-2 trust b- and trust b-4 will each consist of a one-sixth share of what now comprises trust b the division of trust a into trusts a-1 a-2 a-3 and a-4 and the division of trust b into trusts b-1 b-2 b-3 and b-4 will be made on a ratable basis each and every asset that is evenly divisible by six will be allocated ratably among trusts a-1 a- a-3 and a-4 or among trusts b-1 b-2 b-3 and b-4 as the case may be each and every asset that is not evenly divisible by six will be sold and the proceeds of the sale will be allocated ratably among trusts a-1 a-2 a-3 and a-4 or among trusts b-1 b- b-3 and b-4 as the case may be immediately following the division of trust a the provisions that will govern the administration of trusts a-1 a-2 a-3 and a-4 will be exactly the same as the provisions that currently govern the administration of trust a immediately following the division of trust b the provisions that will govern the administration of trusts b-1 b-2 b-3 and b-4 will be exactly the same as the provisions that currently govern the administration of trust b after the division of trust a and trust b as outlined above daughter proposes to petition court to vary the terms of each of the separate trusts created by the division specifically daughter plans to ask the court to vary the terms of the separate trusts as follows trust a-1 to a eliminate all current and contingent income interests in trust a-1 other than the current income_interest of daughter so that daughter will be the sole income_beneficiary of trust a-1 for the rest of her life and b cause all remaining principal of trust a-1 along with all accrued and undistributed_income at daughter’s death to be distributed to daughter’s then living descendants per stirpes subject_to provisions requiring that the distributive_share of each descendant be distributed to the trustee or trustees of a separate trust under the will to which the descendant is or is to be the sole income_beneficiary until the descendant dies or until the separate trust earlier terminates by reason of the expiration of twenty-one years after the death of daughter trust a-2 to a eliminate all current and contingent income interests in trust a-2 other than the current income_interest of a so that a will be the sole income_beneficiary of trust a-2 until a dies or until trust a-2 earlier terminates by reason of the expiration of twenty-one years after the death of daughter b cause all remaining principal of trust a-2 along with all accrued and undistributed_income at the expiration of twenty-one years after the death of daughter if a is then living to be distributed to a plr-129152-01 and c cause all remaining principal of trust a-2 along with all accrued and undistributed_income at a’s death if a dies before or within twenty-one years after the death of daughter to be distributed to a’s then living descendants per stirpes subject_to provisions requiring that the distributive_share of each descendant be distributed to the trustee or trustees of a separate trust under the will to which the descendant is to be the sole income_beneficiary until the descendant dies or until the separate trust earlier terminates by reason of the expiration of twenty-one years after the death of daughter trust a-3 to a eliminate all current and contingent income interests in trust a-3 other than the current income_interest of b so that b will be the sole income_beneficiary of trust a-3 until b dies or until trust a-3 earlier terminates by reason of the expiration of twenty-one years after the death of daughter b cause all remaining principal of trust a-3 along with all accrued and undistributed_income at the expiration of twenty-one years after the death of daughter if b is then living to be distributed to b and c cause all remaining principal of trust a-3 along with all accrued and undistributed_income at b’s death if b dies before or within twenty-one years after the death of daughter to be distributed to b’s then living descendants per stirpes subject_to provisions requiring that the distributive_share of each descendant be distributed to the trustee or trustees of a separate trust under the will to which the descendant is to be the sole income_beneficiary until the descendant dies or until the separate trust earlier terminates by reason of the expiration of twenty-one years after the death of daughter trust a-4 to a eliminate all current and contingent income interests in trust a-4 other than the current income_interest of c so that c will be the sole income_beneficiary of trust a-4 until c dies or until trust a-4 earlier terminates by reason of the expiration of twenty-one years after the death of daughter b cause all remaining principal of trust a-4 along with all accrued and undistributed_income at the expiration of twenty-one years after the death of daughter if c is then living to be distributed to c and c cause all remaining principal of trust a-4 along with all accrued and undistributed_income at c’s death if c dies before or within twenty-one years after the death of daughter to be distributed to c’s then living descendants per stirpes subject_to provisions requiring that the distributive_share of each descendant be distributed to the trustee or trustees of a separate trust under the will to which the descendant is to be the sole income_beneficiary until the descendant dies or until the separate trust earlier terminates by reason of the expiration of twenty-one years after the death of daughter trust b-1 to a eliminate all current and contingent income interests in trust b-1 other than the current income_interest of daughter so that daughter will be the sole income_beneficiary of trust b-1 for the rest of her life and b cause all remaining principal of trust b-1 along with all accrued and undistributed_income at daughter’s death to be distributed to daughter’s then living descendants per stirpes subject_to provisions requiring that the distributive_share of each descendant be distributed to the trustee or trustees of a separate trust under the will to which the descendant is or is plr-129152-01 to be the sole income_beneficiary until the descendant dies or until the separate trust earlier terminates by reason of the expiration of twenty-one years after the death of daughter b and c trust b-2 to a eliminate all current and contingent income interests in trust b-2 other than the current income_interest of a so that a will be the sole income_beneficiary of trust b-2 until a dies or until trust b-2 earlier terminates by reason of the expiration of twenty-one years after the death of daughter b and c b cause all remaining principal of trust b-2 along with all accrued and undistributed_income at the expiration of twenty-one years after the death of daughter b and c if a is then living to be distributed to a and c cause all remaining principal of trust b-2 along with all accrued and undistributed_income at a’s death if a dies before or within twenty-one years after the death of daughter b and c to be distributed to a’s then living descendants per stirpes subject_to provisions requiring that the distributive_share of each descendant be distributed to the trustee or trustees of a separate trust under the will to which the descendant is to be the sole income_beneficiary until the descendant dies or until the separate trust earlier terminates by reason of the expiration of twenty- one years after the death of daughter b and c trust b-3 to a eliminate all current and contingent income interests in trust b-3 other than the current income_interest of b so that b will be the sole income_beneficiary of trust b-3 until b dies and b cause all remaining principal of trust b-3 along with all accrued and undistributed_income at b’s death to be distributed to b’s then living descendants per stirpes subject_to provisions requiring that the distributive_share of each descendant be distributed to the trustee or trustees of a separate trust under the will to which the descendant is to be the sole income_beneficiary until the descendant dies or until the separate trust earlier terminates by reason of the expiration of twenty-one years after the death of daughter b and c trust b-4 to a eliminate all current and contingent income interests in trust b-4 other than the current income_interest of c so that c will be the sole income_beneficiary of trust b-4 until c dies and b cause all remaining principal of trust b-4 along with all accrued and undistributed_income at c’s death to be distributed to c’s then living descendants per stirpes subject_to provisions requiring that the distributive_share of each descendant be distributed to the trustee or trustees of a separate trust under the will to which the descendant is to be the sole income_beneficiary until the descendant dies or until the separate trust earlier terminates by reason of the expiration of twenty-one years after the death of daughter b and c after the division of trust a and trust b and after the court has varied the terms of the separate trusts as outlined above both daughter and bank plan to resign as co- trustees of each of the separate trusts except trusts a-1 and b-1 it is represented that as permitted under state law the then sole income_beneficiary of each trust other than trusts a-1 and b-1 will designate herself or himself and bank as co-trustees of the respective trusts plr-129152-01 you have requested the following rulings that the proposed division of trust a into four separate trusts trust a-1 trust a-2 trust a-3 and trust a-4 the proposed ratable allocation of trust a’s assets among trust a-1 trust a-2 trust a-3 and trust a-4 and the proposed variation of the terms of such separate trust by the court will not cause the gst tax imposed by sec_2601 of the internal_revenue_code to apply to such separate trusts or to any future distributions from or the termination of such separate trusts that the proposed division of trust b into four separate trusts trust b-1 trust b-2 trust b-3 and trust b-4 the proposed ratable allocation of trust b’s assets among trust b-1 trust b-2 trust b-3 and trust b-4 and the proposed variation of the terms of such separate trust by the court will not cause the gst tax imposed by sec_2601 to apply to such separate trusts or to any future distributions from or the termination of such separate trusts that the proposed resignation of daughter and bank as co-trustees of trust a-2 trust a-3 and trust a-4 and the proposed appointment by the sole beneficiary of trust a-2 trust a-3 and trust a-4 as the case may be of replacement co-trustees of each such trust relate to the administration of such trusts and will not cause the gst tax imposed by sec_2601 to apply to such trusts or to any future distributions from or the termination of such trusts that the proposed resignation of daughter and bank as co-trustees of trust b-2 trust b-3 and trust b-4 and the proposed appointment by the sole beneficiary of trust b-2 trust b-3 and trust b-4 as the case may be of replacement co-trustees of each such trust relate to the administration of such trusts and will not cause the gst tax imposed by sec_2601 to apply to such trusts or to any future distributions from or the termination of such trusts that the proposed division of trust a into four separate trusts trust a-1 trust a-2 trust a-3 and trust a-4 the proposed ratable allocation of trust a’s assets among trust a-1 trust a-2 trust a-3 and trust a-4 and the proposed variation of the terms of such separate trusts by the court will not constitute a transfer by any beneficiary that will be subject_to gift_tax under sec_2501 that the proposed division of trust b into four separate trusts trust b-1 trust b-2 trust b-3 and trust b-4 the proposed ratable allocation of trust b’s assets among trust b-1 trust b-2 trust b-3 and trust b-4 and the proposed variation of the terms of such separate trusts by the court will not constitute a transfer by any beneficiary that will be subject_to gift_tax under sec_2501 that the proposed division of trust a into four separate trusts trust a-1 trust a-2 trust a-3 and trust a-4 the proposed ratable allocation of trust a's assets among trust a-1 trust a-2 trust a-3 and trust a-4 and the proposed variation of the plr-129152-01 terms of the separate trusts by the court will not be treated as a sale or disposition that would require any trust or any beneficiary to recognize gain_or_loss under sec_1001 that the proposed division of trust b into four separate trusts trust b-1 trust b-2 trust b-3 and trust b-4 the proposed ratable allocation of trust b's assets among trust b-1 trust b-2 trust b-3 and trust b-4 and the proposed variation of the terms of the separate trusts by the court will not be treated as a sale or disposition that would require any trust or any beneficiary to recognize gain_or_loss under sec_1001 that after the division of trust a into four separate trusts trust a-1 trust a- trust a-3 and trust a-4 the ratable allocation of trust a's assets among trust a-1 trust a-2 trust a-3 and trust a-4 and the variation of the terms of the separate trusts by the court the assets of trust a-1 trust a-2 trust a-3 and trust a-4 will have the same basis and the same holding periods as the assets had when they comprised trust a that after the division of trust b into four separate trusts trust b-1 trust b-2 trust b-3 and trust b-4 the ratable allocation of trust b's assets among trust b- trust b-2 trust b-3 and trust b-4 and the variation of the terms of the separate trusts by the court the assets of trust b-1 trust b-2 trust b-3 and trust b-4 will have the same basis and the same holding periods as the assets had when they comprised trust b that after the division of trust a into four separate trusts trust a-1 trust a-2 trust a-3 and trust a-4 the ratable allocation of trust a’s assets among trust a- trust a-2 trust a-3 and trust a-4 and the variation of the terms of such separate trust by the court trust a-1 trust a-2 trust a-3 and trust a-4 will each be treated as a separate taxpayer under sec_643 and that after the division of trust b into four separate trusts trust b-1 trust b-2 trust b-3 and trust b-4 the ratable allocation of trust b’s assets among trust b- trust b-2 trust b-3 and trust b-4 and the variation of the terms of such separate trust by the court trust b-1 trust b-2 trust b-3 and trust b-4 will each be treated as a separate taxpayer under sec_643 law and analysis generation-skipping_transfer_tax ruling requests nos and sec_2601 imposes a tax on each generation-skipping_transfer made by a transfer to a skip_person under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a plr-129152-01 transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26 b ii any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer in the present case trust a and trust b were irrevocable on date it is represented that no additions actual or constructive have been made to the trusts after that date trust a will be divided into four separate trusts trust a-1 trust a-2 trust a-3 and trust a-4 trust b will be divided into four separate trust trust b-1 trust b-2 trust b-3 and trust b-4 each separate trust will be subject_to its original terms as set forth in article sixth of decedent’s will as modified by court sec_26_2601-1 discusses certain actions taken with respect to a_trust which will not cause a_trust to lose its exempt status under sec_26_2601-1 a modification will not cause an exempt trust to lose its exempt status if the modification does not shift a beneficial_interest in the trust to any beneficiary in a generation lower than the persons who held the beneficial interests prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification that does not cause an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer will not cause the trust to lose its exempt status in this case the proposed division of trust a and trust b and the proposed modifications will not result in a shift of any beneficial_interest to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the proposed division and the modifications further the proposed division of trust a and trust b and the proposed modifications will not extend the time for vesting of any beneficial_interest beyond the period provided for in article sixth of decedent’s will therefore based on the facts submitted and representations made we conclude plr-129152-01 that the proposed division of trust a into four separate trusts trust a-1 trust a-2 trust a-3 and trust a-4 the proposed ratable allocation of trust a’s assets among trust a-1 trust a-2 trust a-3 and trust a-4 and the proposed variation of the terms of such separate trust by the court will not cause the gst tax imposed by sec_2601 to apply to such separate trusts or to any future distributions from or the termination of such separate trusts that the proposed division of trust b into four separate trusts trust b-1 trust b-2 trust b-3 and trust b-4 the proposed ratable allocation of trust b’s assets among trust b-1 trust b-2 trust b-3 and trust b-4 and the proposed variation of the terms of such separate trust by the court will not cause the gst tax imposed by sec_2601 to apply to such separate trusts or to any future distributions from or the termination of such separate trusts that the proposed resignation of daughter and bank as co-trustees of trust a-2 trust a-3 and trust a-4 and the proposed appointment by the sole beneficiary of trust a-2 trust a-3 and trust a-4 as the case may be of replacement co-trustees of each such trust relate to the administration of such trusts and will not cause the gst tax imposed by sec_2601 to apply to such trusts or to any future distributions from or the termination of such trusts and that the proposed resignation of daughter and bank as co-trustees of trust b-2 trust b-3 and trust b-4 and the proposed appointment by the sole beneficiary of trust b-2 trust b-3 and trust b-4 as the case may be of replacement co-trustees of each such trust relate to the administration of such trusts and will not cause the gst tax imposed by sec_2601 to apply to such trusts or to any future distributions from or the termination of such trusts gift_tax ruling requests no and sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift in this case the interest of each beneficiary will remain the same after the proposed division accordingly based on the facts submitted and the representations made we conclude as follows that the proposed division of trust a into four separate trusts trust a-1 trust a-2 trust a-3 and trust a-4 the proposed ratable allocation of trust a’s assets among trust a-1 trust a-2 trust a-3 and trust a-4 and the proposed plr-129152-01 variation of the terms of such separate trusts by the court will not constitute a transfer by any beneficiary that will be subject_to gift_tax under sec_2501 and that the proposed division of trust b into four separate trusts trust b-1 trust b-2 trust b-3 and trust b-4 the proposed ratable allocation of trust b’s assets among trust b-1 trust b-2 trust b-3 and trust b-4 and the proposed variation of the terms of such separate trusts by the court will not constitute a transfer by any beneficiary that will be subject_to gift_tax under sec_2501 income_tax ruling requests nos and sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 in revrul_69_486 1969_2_cb_159 distinguished by revrul_83_61 1983_1_cb_78 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to do so the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 holds that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 the present case is distinguishable from revrul_69_486 because the assets of trust a will be allocated pro_rata among trusts a-1 a-2 a-3 and a-4 similarly the assets of trust b will be allocated pro_rata among trusts b-1 b-2 b-3 and b-4 accordingly the proposed transaction will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of trust a or trust b plr-129152-01 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court in cottage savings u s pincite concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code if their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes embodied distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans it is consistent with the supreme court's opinion in cottage savings to find that the interests of the beneficiaries of trusts a-1 a-2 a-3 and a-4 will not differ materially from their interests in trust a and that the interests of the beneficiaries of trusts b-1 b-2 b-3 and b-4 will not differ materially from their interests in trust b the assets of trust a will be allocated among trusts a-1 a-2 a-3 and a-4 in proportion to the current interests of the beneficiaries and the beneficiaries will be entitled to the same benefits after the proposed transaction as before similarly the assets of trust b will be allocated among trusts b-1 b-2 b-3 and b-4 in proportion to the current interests of the beneficiaries and the beneficiaries will be entitled to the same benefits after the proposed transaction as before trusts a-2 a-3 and a-4 will differ from trust a and trusts b-2 b-3 and b-4 will differ from trust b in that the income will be paid to the income beneficiaries who have reached age instead of to an income account however this is not a material difference because trust a and trust b provide that adult income beneficiaries can receive payments from the income accounts on request income for income beneficiaries that have not yet reached age will be paid to the income_beneficiary in the same manner as is now provided in trust a and trust b sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if under chapter of the code the property has for the purposes of determining gain_or_loss from a sale_or_exchange the same basis in plr-129152-01 whole or in part in the taxpayer’s hands as it would have in the hands of the other person accordingly based on the facts submitted and the representations made we conclude the proposed division of trust a into four separate trusts trust a-1 trust a-2 trust a-3 and trust a-4 the proposed ratable allocation of trust a’s assets among trust a-1 trust a-2 trust a-3 and trust a-4 and the proposed variation of the terms of the separate trusts by the court will not be treated as a sale or disposition that would require any trust or any beneficiary to recognize gain_or_loss under sec_1001 the proposed division of trust b into four separate trusts trust b-1 trust b-2 trust b-3 and trust b-4 the proposed ratable allocation of trust b's assets among trust b-1 trust b-2 trust b-3 and trust b-4 and the proposed variation of the terms of the separate trusts by the court will not be treated as a sale or disposition that would require any trust or any beneficiary to recognize gain_or_loss under sec_1001 the basis of each trust asset in the hands of each of trusts a-1 a-2 a-3 and a-4 will be the same as the basis of each asset in trust a therefore we conclude that after the division of trust a into four separate trusts trust a-1 trust a-2 trust a-3 and trust a-4 the ratable allocation of trust a's assets among trust a-1 trust a-2 trust a-3 and trust a-4 and the variation of the terms of the separate trusts by the court the assets of trust a-1 trust a-2 trust a-3 and trust a-4 will have the same holding periods as the assets had when they comprised trust a the basis of each trust asset in the hands of each of trusts b-1 b-2 b-3 and b-4 will be the same as the basis of each asset in trust b therefore we conclude that after the division of trust b into four separate trusts trust b-1 trust b-2 trust b-3 and trust b-4 the ratable allocation of trust b's assets among trust b-1 trust b-2 trust b-3 and trust b-4 and the variation of the terms of the separate trusts by the court the assets of trust b-1 trust b-2 trust b-3 and trust b-4 will have the same holding periods as the assets had when they comprised trust b ruling_request nos and sec_643 provides that under regulations to be prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of federal_income_tax plr-129152-01 while trusts a-1 a-2 a-3 and a-4 will have the same grantor they will have different primary beneficiaries moreover while trusts b-1 b-2 b-3 and b-4 will have the same grantor they will have different primary beneficiaries therefore based on the facts submitted and the representations made we conclude that after the division of trust a into four separate trusts trust a-1 trust a-2 trust a-3 and trust a-4 the ratable allocation of trust a’s assets among trust a-1 trust a-2 trust a-3 and trust a-4 and the variation of the terms of such separate trust by the court trust a-1 trust a-2 trust a-3 and trust a-4 will each be treated as a separate taxpayer under sec_643 and that after the division of trust b into four separate trusts trust b-1 trust b-2 trust b-3 and trust b-4 the ratable allocation of trust b’s assets among trust b-1 trust b-2 trust b-3 and trust b-4 and the variation of the terms of such separate trust by the court trust b-1 trust b-2 trust b-3 and trust b-4 will each be treated as a separate taxpayer under sec_643 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is conditioned on the assumption that daughter born on date will not have additional children this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized agent acting senior technician reviewer by lorraine e gardner sincerely yours branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
